Case 1:18-cv-04259-RA Document 67 Filed 06/12/19 Page 1of1

USDC-SDNY
DOCUMENT
ELECTRONICALLY FILED

UNITED STATES DISTRICT COURT DOC#:
SOUTHERN DISTRICT OF NEW YORK DATE FILED: (y

 

 

FELICIA M. ALLEN, et al.,

Plaintiffs,

y No. 18-CV-4259 (RA)

TISHMAN CONSTRUCTION ORDER

CORPORATION OF NEW YORK, et al.,

Defendants.

 

 

RONNIE ABRAMS, United States District Judge:

It has been reported to the Court that this case has been settled. Accordingly, it is hereby:

ORDERED that the above-captioned action is discontinued without costs to any party and
without prejudice to restoring the action to this Court’s docket if the application to restore the
action is made within forty-five (45) days. Any application to reopen this action must be filed
within forty-five (45) days of this order, and any application filed thereafter may be denied solely
on that basis. If the parties seek to have the Court retain jurisdiction to enforce a settlement
agreement, the terms of the agreement must be placed on the public record and “so ordered” by
the Court within the same forty-five day period. See Hendrickson v. United States, 791 F.3d 354,
358 (2d Cir. 2015). The Clerk of Court is respectfully directed to close this case.

SO ORDERED.

Dated: June 12, 2019 he
New York, New York Kh.
ie,

 

 

Ronnie Abrams
United States District Judge

 
